Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 35 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over of CHOI et al. (US 2020/0092880 A1) in view of Sun et al. (2019/0313476 incorporating by reference US provisional Application 62/653200).

Regarding claim 35, CHOI discloses a method for transmitting and receiving control channel of wireless communication system comprising the features:
at least one non-transitory machine readable storage medium having instructions embodied thereon for handling radio resource control (RRC) configured physical channels or signals having a conflict direction [CHOI: see Figure 28, UE 200], the instructions when executed by one or more processors at a user equipment (UE) perform the following: 
decoding, at the UE, a semi-static downlink-uplink (DL-UL) assignment received from a New Radio (NR) base station [CHOI: see section 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the base station send a semi-static slot configuration, via semi-static SFI, to UE; the semi-static slot configuration may indicate the downlink symbol(s), unknown symbol(s), and uplink symbol(s) in a slot], 
determining, at the UE, that an RRC configured DL physical channel has a conflicting DL-UL direction in one or more symbols [CHOI: see sections 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted];
encoding, at the UE, an UL signal for transmission over the RRC configured UL physical channel to the NR base station in accordance with the semi-static DL-UL assignment received from the base station [CHOI: see section 0214 – 0216 & section 0107; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal 
determining, at the UE, to cancel a reception a DL signal received over the RRC configured DL physical channel from the NR base station in accordance with the semi-static DL-UL assignment received from the NR base station [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol is not permitted; therefore, it is considered that the UE will not be expecting to receive any downlink signal].

However, CHOI does not explicitly disclose the features comprising:
determining, at the UE, that DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel.
Sun discloses a method for cancelling uplink transmission comprising the features:
determining, at the UE, that DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel [Sun: see Figure 3 and section 0062, section 0064, & section 0066, section 0071; see also Figure 4 and sections 0075 – 0078; an UE may be configured to send uplink signal using several configured slots/symbols (e.g. slots 405-a 0 405-d); however, some of the slots/symbols may be configured as downlink channels (e.g. slots 405-a & 405-b) for other UE to receive 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHOI by incorporating techniques of Sun in order to provide a more robust system that prevents interference between the uplink transmission and a downlink transmission scheduled during a slot [Sun: see section 0039].   

Regarding claim 36, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 35, further comprising instructions when executed perform the following: 
selecting a DL-UL direction for the one or more symbols having a DL-UL direction conflict based on the semi-static DL-UL assignment [CHOI: see sections 0214 – 0216].

Regarding claim 37, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 35, further comprising instructions when executed perform the following: 
canceling a transmission of the RRC configured UL physical channel or UL signal that has a DL-UL direction conflict on one of more symbols based on the semi-static DL-UL assignment [CHOI: see sections 0214 – 0216].

Regarding claim 38, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 35, wherein the RRC configured UL physical channel or UL signal includes one of : 
a physical uplink channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) or a sounding reference signal (SRS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted].

Regarding claim 39, CHOI further discloses the features comprising;
the at least one non-transitory machine readable storage medium of claim 35, wherein the RRC configured DL physical channel and an RRC configured UL physical channel are configured with symbol level periodicity [CHOI: see sections 0202 – 0204 & sections 0214 – 0216].

Regarding claim 40, CHOI further discloses the features comprising:
	the at least one non-transitory machine readable storage medium of claim 35, wherein the RRC configured DL physical channel or DL signal includes one of : 
a physical downlink control channel (PDCCH), a semi-persistent physical downlink shared channel (PDSCH transmission), or a periodic or semi-persistent physical channel state information reference signal (P-CSI-RS or SP-CSI-RS) [CHOI: see section 0214 – .


5.	Claim 21 – 22 and 24 – 34 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CHOI et al. (US 2020/0092880 A1).

Regarding claim 21, CHOI discloses a method for transmitting and receiving control channel of wireless communication system comprising the features:
an apparatus of a user equipment (UE) operable to communicate physical channels or signals based on an uplink-downlink (UL-DL) configuration [Sun: see Figure 3 and section 0062], the apparatus comprising: 
one or more processors [Sun: see Figures 5 & 6] configured to: 
decode, at the UE that the UL-DL configuration received from a New Radio (NR) base station [CHOI: see section 0107, section 0126, & Tables 4 & 5 and sections 0217 – 0235; the base station may inform the UE of a slot configuration using semi-static SFI, SFI_GC_PDCCH, SFI_US_PDCCH; the DL and UL symbols specified in the semi-station DL/UL configuration remains the same while the unknown symbols within the semi-station 
identify, at the UE, that the UL-DL configuration indicates a set of symbols of a slot as corresponding to a uplink [CHOI: see section 0107, section 0126, & Tables 4 & 5 and sections 0217 – 0235; the base station may inform the UE of a slot configuration using semi-static SFI, SFI_GC_PDCCH, SFI_US_PDCCH; the DL and UL symbols specified in the semi-station DL/UL configuration remains the same while the unknown symbols within the semi-station DL/UL configuration may be modified by the SFI_GC_PDCCH and/or SFI_US_PDCCH; based on the semi-static SFI, SFI_GC_PDCCH, and SFI_US_PDCCH, the UE may determine a “final” DL/UL slot configuration which contains a combination of DL symbols, UL symbols, and unknown symbols]; and
determine, at the UE, to cancel a reception of an RRC downlink channel or downlink signal in the set of symbols of the slot that correspond to the uplink indicated by the UL-DL configuration [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the “final” semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the “final” semi-static configuration is not permitted; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the “final” semi-static configuration is not permitted],
wherein the downlink channel or downlink signal includes a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured DL signal (e.g. CSI-RS, SPS-PDSCH) if the “final” semi-static slot configuration for that symbol is a DL symbol; it is considered that the downlink signal are transmitted via a PDCCH/PDSCH].
a memory interface configured to send to a memory the DL-UL configuration[CHOI: see section 0155; the UE, if fail to receive the slot configuration information from the base station, may perform scheduled downlink reception or uplink transmission using the slot configuration information currently assumed by the UE without changing/updating the slot configuration information]. 


Regarding claim 22, CHOI further discloses the features comprising:
the apparatus of claim 21, further comprising a transceiver configured to transmit an uplink channel or uplink signal in the set of symbols of the slot that correspond to the uplink [CHOI: see Figure 28 and section 0285, section 0289, & sections 0214 – 0216].

	Regarding claim 24, CHOI further discloses the features comprising:
the apparatus of claim 21, wherein the one or more processors are further configured to determine to cancel a reception of the downlink channel or downlink signal in the set of symbols of the slot when a transmission would overlap with a symbol from the set of symbols  [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol is not permitted; 

Regarding claim 25, CHOI further implies the features comprising:
the apparatus of claim 21, wherein the one or more processors are configured to not perform both a transmission of the uplink channel or uplink signal in the set of symbols of the slot  and a reception of a downlink channel or downlink signal in the set of symbols of the slot  [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the “final” semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the “final” semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted; also if the UE is not able to determine the direction of a symbol (i.e. either DL or UL), the UE may not send uplink signal and may not receive downlink signal for that particular symbol].

Regarding claim 26, CHOI further discloses the features comprising:
the apparatus of claim 21, wherein the UL-DL configuration indicates whether one or more symbols of the slot correspond to an uplink or a downlink [CHOI: see section 0107, section 0126, & Tables 4 & 5 and sections 0217 – 0235; the base station may inform the UE of a slot configuration using semi-static SFI, SFI_GC_PDCCH, SFI_US_PDCCH; the DL and UL symbols specified in the semi-station DL/UL 

Regarding claim 27, CHOI discloses a method for transmitting and receiving control channel of wireless communication system comprising the features:
an apparatus of a user equipment (UE) operable to handle radio resource control (RRC) configured physical channels or signals having a conflict direction [CHOI: see Figure 28, UE 200], the apparatus comprising: 
one or more processors configured to: 
decode, at the UE, a semi-static downlink-uplink (DL-UL) assignment received from a New Radio (NR) base station [CHOI: see section 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the base station send a semi-static slot configuration, via semi-static SFI, to UE; the semi-static slot configuration may indicate the downlink symbol(s), unknown symbol(s), and uplink symbol(s) in a slot], 
wherein the semi-static DL-UL assignment configures a DL direction or an UL direction for one or more symbols [CHOI: see sections 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the UE may receive a semi-static configuration; the semi-static configuration for a slot may include a combination of downlink symbols, unknown symbols, and uplink symbols];
determine, at the UE, that an RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal have a conflicting DL-UL direction in one or more symbols [CHOI: see sections 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted]; 
encode, at the UE, the RRC configured UL physical channel or UL signal for transmission to the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbol [CHOI: see sections 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted]; 
cancel, at the UE, a reception of the RRC configured DL physical channel or DL signal received from the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbols [CHOI: see sections 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; and
a memory interface configured to send to a memory semi-static DL-UL configuration [CHOI: see section 0126, section 0155 & sections 0214 - 0216; it is considered that the semi-static DL-UL configuration is saved/stored by the UE since the current DL-UL configuration for the UE is based on the semi-static DL/UL configuration (e.g. the DL symbols and UL symbols may not be reconfigured/changed and that only the unknown symbols configured in the semi-static DL/UL configuration are permitted to be changed via other signaling)].

Regarding claim 28, CHOI further discloses the features comprising:
the apparatus of claim 27, further comprising a transceiver configured to transmit the RRC configured UL physical channel or UL signal to the NR base station [CHOI: see Figure 28 and section 0285, section 0289, & sections 0214 – 0216].

Regarding claim 29, CHOI further discloses the features comprising:
the apparatus of claim 27, further comprising a transceiver configured to receive the RRC configured DL physical channel or DL signal from the NR base station [CHOI: see Figure 28 and section 0285, section 0289 & sections 0214 – 0216].

Regarding claim 30, CHOI further implies the features comprising:
	the apparatus of claim 27, wherein the one or more processors are configured to:
determine a DL-UL direction for the one or more symbols having a DL-UL direction conflict based on the semi-static DL-UL assignment [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted; therefore, the UE will check if a symbol within a slot is of the right direction (e.g. downlink symbol for downlink reception; uplink symbol for uplink transmission)].

Regarding claim 31, CHOI further discloses the features comprising:
	the apparatus of claim 27, wherein the one or more processors are configured to:
cancel a transmission of the RRC UL physical channel or UL signal that has a DL-UL direction conflict on one or more symbols based on the semi-static DL-UL assignment [CHOI: see section 0214 – 0216; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted; therefore, it is considered that the UE will not sending any uplink signal in DL symbol(s)].

Regarding claim 32, CHOI further discloses the features comprising:
	the apparatus of claim 27, wherein the RRC configured UL physical channel or UL signal includes one of : a physical uplink channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) or a sounding reference signal (SRS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not permitted].

Regarding claim 33, CHOI further discloses the features comprising;
the apparatus of claim 27, wherein the RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal are configured with symbol level periodicity [CHOI: see sections 0202 – 0204 & sections 0214 – 0216; RRC configured periodic DL signal and RRC configured periodic UL signal may be scheduled].

Regarding claim 34, CHOI further discloses the features comprising:
	the apparatus of claim 27, wherein the RRC configured DL physical channel or DL signal includes one of: 
a physical downlink control channel (PDCCH), a semi-persistent channel state information reference (P-CSI-RS or SP-CSI-RS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not permitted; the UE may send SRS, 

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/JUVENA W LOO/
Examiner, Art Unit 2473   
                                                                                                                                                                                          
                                                                                                                                                                                           /KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473